DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record is seen to disclose or suggest the limitation of claim 1 that the lower member being stationary within the fluid passageway as the upper member moves between the upper position and the lower position when the lid is in the lid operational position in the fluid passageway, the actuator member moves the upper member downward from the upper position to the lower position to move the upper and lower members together without moving the lower member upward or downward, and in response, the upper member stretches the ring seal outward from the initial perimeter size to the sealing perimeter size whereat the stretched ring seal is in fluid-tight sealing engagement with the inner body portion to close fluid flow through the fluid passageway when the lid is in the lid operational position in the fluid passageway.  For example, the closest reference found, Schulze, teaches a base that is inserted into the container and an upper part that has an elastic ring between the base and the upper part and expands outward when the base and upper part are pushed together but does not teach the lower member being stationary within the fluid passageway as the upper member moves between the upper position and the lower position when the lid is in the lid operational position in the fluid passageway, the actuator member moves the upper member downward from the upper position to the 
None of the prior art of record is seen to disclose or suggest the limitation of claim 9 that the lower member being stationary within the fluid passageway as the upper member moves between the upper position and the lower position, the actuator member moves the upper member downward from the upper position to the lower position to move the upper and lower members together without moving the lower member upward or downward, and in response, the upper member stretches the ring seal outward from the initial perimeter size to the sealing perimeter size whereat the stretched ring seal is in fluid-tight sealing engagement with the inner body portion to close fluid flow through the fluid passageway.  For example, the closest reference found, Schulze, teaches a base that is inserted into the container and an upper part that has an elastic ring between the base and the upper part and expands outward when the base and upper part are pushed together but does not teach the lower member being stationary within the fluid passageway as the upper member moves between the upper position and the lower position, the actuator member moves the upper member downward from the upper position to the lower position to move the upper and lower members together without moving the lower member upward or downward, and in response, the upper member stretches the ring seal outward from the initial perimeter 
None of the prior art of record is seen to disclose or suggest the limitation of claim 13 that the lower member being stationary within the fluid passageway as the upper member moves between the upper position and the lower position when the lid is in the lid operational position in the fluid passageway, the actuator member moves the upper member downward from the upper position to the lower position without moving the lower member upward or downward, to progressively move larger perimeter portions of the inwardly tapered portion of the upper member into the central aperture of the ring seal and thereby outwardly stretch the entire ring seal from the initial perimeter size to the sealing perimeter size whereat the stretched ring seal is in fluid-tight sealing engagement with the inner body portion to close fluid flow through the fluid passageway when the lid is in the lid operational position in the fluid passageway.  For example, the closest reference found, Schulze, teaches a base that is inserted into the container and an upper part that has an elastic ring between the base and the upper part and expands outward when the base and upper part are pushed together but does not teach the lower member being stationary within the fluid passageway as the upper member moves between the upper position and the lower position when the lid is in the lid operational position in the fluid passageway, the actuator member moves the upper member downward from the upper position to the lower position without moving the lower member upward or downward, to progressively move larger perimeter portions of the inwardly tapered portion of the upper member into the central aperture of the ring 
None of the prior art of record is seen to disclose or suggest the limitation of claim 22 that the lower member being stationary within the fluid passageway as the upper member moves upward and downward within the fluid passageway during operation of the lid, the actuator member moves the upper member downward toward the lower member without moving the lower member, to progressively move larger perimeter portions of the inwardly tapered portion of the upper member into the central aperture of the ring seal and thereby outwardly stretch the entire ring seal from the initial perimeter position whereat the ring seal is out of fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway to the sealing perimeter position whereat the stretched ring seal is in fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway.  For example, the closest reference found, Schulze, teaches a base that is inserted into the container and an upper part that has an elastic ring between the base and the upper part and expands outward when the base and upper part are pushed together but does not teach the lower member being stationary within the fluid passageway as the upper member moves upward and downward within the fluid passageway during operation of the lid, the actuator member moves the upper member downward toward the lower member without moving the lower member, to progressively move larger perimeter portions of the inwardly tapered portion of the upper member into the central aperture of 
None of the prior art of record is seen to disclose or suggest the limitation of claim 27 that the lower member being stationary within the fluid passageway during operation of the lid, the actuator member moves the upper member downward toward the lower member without moving the lower member, and in response, the upper member stretches the ring seal outward to the sealing perimeter position whereat the stretched ring seal is in fluid-tight sealing engagement with the inner body portion to close fluid flow through the fluid passageway when the lid is positioned in the fluid passageway, and as the actuator member is moved from the first operational position to the second operational position.  For example, the closest reference found, Schulze, teaches a base that is inserted into the container and an upper part that has an elastic ring between the base and the upper part and expands outward when the base and upper part are pushed together but does not teach the lower member being stationary within the fluid passageway during operation of the lid, the actuator member moves the upper member downward toward the lower member without moving the lower member, and in response, the upper member stretches the ring seal outward to the sealing perimeter position whereat the stretched ring seal is in fluid-tight sealing engagement with the inner body portion to close fluid flow through the fluid passageway when the lid 
None of the prior art of record is seen to disclose or suggest the limitation of claim 28 that stretching means for outwardly stretching the entire ring seal from the initial perimeter position whereat the ring seal is out of fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway to the sealing perimeter position whereat the stretched ring seal is in fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway, in response to the actuator member moving from the second operational position to the first operational position.  For example, the closest reference found, Schulze, teaches a base that is inserted into the container and an upper part that has an elastic ring between the base and the upper part and expands outward when the base and upper part are pushed together but does not teach stretching means for outwardly stretching the entire ring seal from the initial perimeter position whereat the ring seal is out of fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway to the sealing perimeter position whereat the stretched ring seal is in fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway, in response to the actuator member moving from the second operational position to the first operational position.
None of the prior art of record is seen to disclose or suggest the limitation of claim 30 that means for outwardly moving the entire ring seal from the initial perimeter position whereat the ring seal is out of fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway to the sealing perimeter 
None of the prior art of record is seen to disclose or suggest the limitation of claim 32 that stretching means for outwardly stretching the entire ring seal from the initial perimeter whereat the ring seal is out of fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway to the sealing perimeter whereat the stretched ring seal is in fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway, in response to the actuator moving from the second operational position to the first operational position.  For example, the closest reference found, Schulze, teaches a base that is inserted into the container and an upper part that has an elastic ring between the base and the upper part and expands outward when the base and upper part are pushed together but does not teach stretching means for outwardly stretching the entire ring 
None of the prior art of record is seen to disclose or suggest the limitation of claim 34 that the lower member being stationary within the fluid passageway as the upper member moves upward and downward within the fluid passageway, means for selectively moving the upper member downward toward the lower member while the lower member remains stationary within the fluid passageway to change the entire ring seal from the first perimeter size to the second perimeter size and position the ring seal in fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway.  For example, the closest reference found, Schulze, teaches a base that is inserted into the container and an upper part that has an elastic ring between the base and the upper part and expands outward when the base and upper part are pushed together but does not teach the lower member being stationary within the fluid passageway as the upper member moves upward and downward within the fluid passageway, means for selectively moving the upper member downward toward the lower member while the lower member remains stationary within the fluid passageway to change the entire ring seal from the first perimeter size to the second perimeter size and position the ring seal in fluid-tight sealing engagement with the inner body portion when the lid is positioned in the fluid passageway.

None of the prior art of record is seen to disclose or suggest the limitation of claim 57 that the actuator member axially moves the upper and lower members together without moving the lower member vertically, and in response, the upper member stretches the ring seal outward from the initial perimeter size to the sealing perimeter size whereat the stretched ring seal is in fluid-tight sealing engagement with the inner body portion to close fluid flow through the fluid passageway when the lid is in the lid operational position in the fluid passageway.  For example, the closest reference found, Schulze, teaches a base that is inserted into the container and an upper part that has an elastic ring between the base and the upper part and expands outward when the base and upper part are pushed together but does not teach the actuator member axially moves the upper and lower members together without moving the lower member vertically, and in response, the upper member stretches the ring seal outward from the initial perimeter size to the sealing perimeter size whereat the stretched ring seal is in fluid-tight sealing engagement with the inner body portion to close fluid flow through the fluid passageway when the lid is in the lid operational position in the fluid passageway.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733